Citation Nr: 0005487	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  90-25 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from August 1965 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO), in which the RO denied entitlement to 
service connection for PTSD.  The veteran perfected an appeal 
of the January 1990 decision.

In July 1991, September 1994, and August 1995 the Board of 
Veterans' Appeals (Board) remanded the claim to the RO for 
further development.  

The matter was then returned to the Board for appellate 
review.


FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision 
on the veteran's claim has been obtained.  

2. The veteran carries a diagnosis of PTSD.  

3. The claim of entitlement to service connection for PTSD is 
supported by corroborative evidence showing that the 
claimed stressor(s) actually occurred.


CONCLUSION OF LAW 

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONLCUSION

I. Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis or treatment for PTSD. 

The veteran's two Form DD 214 reflect that his period of 
active duty included more than two years of sea and/or 
foreign service.  The veteran's awards and commendations 
include the Silver Service Star to Vietnam Service Medal, 
Vietnam Campaign Medal and the Joint Service Commendation 
medal.  There are no combat awards or decorations reported.  
The veteran's occupational specialty, as reported on his DD 
214, was equipment store specialist.  The veteran served in 
Vietnam from August 1968 to February 1970. 

The veteran initially claimed entitlement to VA disability 
compensation in June 1989, at which time he indicated that he 
had PTSD as the result of service.  

The veteran's VA Medical Center (MC) outpatient treatment 
records dated July 1987 to June 1989 show ongoing treatment 
for problems with work and family, anger outbursts, 
difficulty falling asleep, sensitivity to noises, depression, 
irritability, and episodes of crying.  A June 1989 treatment 
report shows a diagnosis of PTSD. 

The veteran was hospitalized at a VAMC from June 1989 to 
August 1989.  The veteran reported experiencing occasional 
flashbacks and depression with anxiety. On admission, the 
veteran denied having nightmares or feelings of guilt, 
although he had an exaggerated startle reflex and insomnia.  
He reported that at times he is angry and he has felt scared 
ever since he returned from Vietnam.  The medical report also 
noted that the veteran had no combat injuries but had been in 
areas under enemy fire.  The veteran was diagnosed with 
chronic PTSD with depression.  After the veteran's discharge 
in August 1989, he continued to receive treatment at a VAMC 
for his PTSD symptoms.  

In August 1989 the veteran's wife stated that after the 
veteran returned from Vietnam she recognized a dramatic 
change in his behavior.  She explained that the veteran 
subjected her and the children to constant physical and 
emotional abuse.  

In August 1989 the veteran's son also stated that his father 
physically abused his mother, himself, and his other 
siblings.  He further stated that his father expressed a lot 
of anger and hostility towards everyone in the immediate 
family.  

In November 1991, the veteran completed the MMPI-2 (Minnesota 
Multiphasic Personality Inventory-2).  A staff psychologist 
found that the results of the MMPI-2 were not valid due to an 
exaggerated or distressed response by the veteran.  The staff 
psychologist noted that the veteran is known to have problems 
reading and his history indicates that he completed only the 
sixth grade.  In addition the veteran has had numerous recent 
stressors including marital separation, unemployment, the 
attempted suicide of a daughter, and an unstable living 
condition.  

The staff psychologist did, however, note that the veteran 
appeared to be suffering significantly from symptoms of PTSD.  
The veteran had vivid memories of Vietnam, a sense of 
reliving Vietnam, avoidance of thoughts and feeling about 
Vietnam, a loss of interest in his usual activities, a 
feeling of detachment from others, a sense of a foreshortened 
future, sleep problems, anger outbursts, hypervigilance, and 
poor concentration.  

In November 1991, the veteran also completed the Mississippi 
Scale for PTSD.  The veteran obtained an overall score of 
125, which was well-above the empirically established cut-off 
for PTSD (107).  The results suggested that the veteran would 
meet the diagnostic criteria for PTSD.  During the 
examination, the veteran admitted suffering from a number of 
PTSD symptoms including flashbacks, nightmares, heightened 
startled response, anger control problems, depression, guilt, 
sleep disturbances, trouble keeping a job, alcohol abuse, and 
alienation from family and friends.

In December 1991 the veteran described events that he 
believed to be his underlying PTSD stressors.  He stated that 
while in Vietnam he was a truck driver and he transported 
weapons, small arms, and bullets.  According to him, while 
transporting weapons in 1968 during the Tet Offensive, he was 
exposed to enemy fire.  He suffered no injuries to the body 
but he reported that he was exposed to dead bodies, shooting, 
and he ran people over with his truck.  He further stated 
that he saw dead mothers and babies on the streets.  As a 
result he now has nightmares and sleep disturbances that are 
overwhelming and depressive.  

In December 1991, the veteran met with a VA social worker and 
upon observation she noted that the veteran was very tense, 
holding on to the chair, and his voice was direct but shaky.  
According to her, the veteran had tears in his eyes, he was 
withdrawn and remorseful in thought, and he experienced a lot 
of survivor's guilt.  

A February 1992 VA medical evaluation shows an Axis I 
diagnosis of PTSD, Generalized Anxiety Disorder, and 
Depression in accordance with the Diagnostic and Statistical 
Manual of Mental Disorders, Revised (DSM-III-R).  

During a December 1992 VA psychiatric examination the veteran 
again reported that while in Vietnam he was a supply 
specialist.  According to him, his combat exposure was 
intermittent except during the Tet Offensive, when his base 
was under constant attack.  He stated that rocket attacks 
occurred nightly and he saw a lot of body bags and burned 
bodies.  He further stated that he saw a helicopter explode 
when preparing to land and everyone inside was burned and 
killed. 

During the examination, the VA psychiatrist noted that the 
veteran was tearful when discussing his Vietnam experiences.  
The VA psychiatrist described the veteran as fully oriented, 
coherent, relevant, moderately anxious and depressed.  The 
veteran had adequate insight and judgment, he denied suicidal 
or homicidal ideation, and he denied hallucinations or 
delusional ideas.  His concentration and memory, however, 
were impaired.  The veteran was diagnosed with chronic PTSD 
and recurrent major depressive disorder.  

In December 1992 the VA social worker noted that the veteran 
was suffering from flashbacks, anxiety attacks, heightened 
startled response, sleep disturbance and auditory and 
olfactory hallucinations of Vietnam experiences.  The veteran 
also cried as he was recalling his Vietnam experiences.  The 
VA social worker noted that the veteran was cooperative 
during the interview, he had good eye contact, and his affect 
was appropriate.  She found that the veteran was totally 
disabled as a result of his PTSD symptomatology.

In December 1992, the veteran completed another MMPI-2 
(Minnesota Multiphasic Personality Inventory-2).  A staff 
psychologist concluded that the results of the MMPI-2 were 
not valid due to an exaggerated or distressed response by the 
veteran.

In May 1993, the RO sent a letter to the U.S. Army and Joint 
Services Environmental Support Group (ESG) requesting 
verification of the traumatic incidents the veteran reported 
he encountered during his service in Vietnam.  

In March 1995 ESG's response was that due to insufficient 
information it was not able to document that the 649th Supply 
and Service Company was stationed in Vietnam during 1968 to 
1970.  This was the company the veteran was assigned to while 
stationed in Vietnam.  

In August 1995, the veteran was hospitalized for PTSD and 
depression.  The veteran expressed a sense of guilt about his 
experiences in Vietnam and the pain and suffering he had 
brought upon his family.  The report noted that the veteran 
was in this condition due to his experiences in Vietnam, job 
difficulties, and his wife's depression.

In June 1997 a VA psychiatrist found that upon mental 
examination, the veteran was well-groomed with an increased 
startle response, he had no autonomic hyperactivity, there 
was no evidence of psychomotor agitation, he had a rapid rate 
of speech, and he was fully oriented.  The veteran's mood was 
depressed and his affect was tearful.  The VA psychiatrist 
found that the multiple vegetative signs of depression were 
present, including loss of interest in sex and other 
pleasurable activities, early morning wakening, and poor 
concentration.  The veteran's behavior was appropriate during 
the interview and his impulse control was good.  The veteran 
did not appear to experience hallucinations, illusions, 
delusions, and ideas of reference or influence.  His short-
term memory was intact, but he admitted recent problems with 
long-term memory.  The veteran denied having any suicidal or 
homicidal plans and his judgment and insight were intact.  
His diagnosis was PTSD and recurrent major depressive 
episodes with psychotic features.  

In July 1997 a VA social worker stated that she had been 
treating the veteran for combat related PTSD since 1990.  
According to the VA social worker, the veteran suffers from 
all the characteristics of a person exposed to extreme 
traumatic stressors.  She further stated that the veteran has 
remained dysfunctional at a chronic level, he has not been 
able to maintain employment, and he has experienced multiple 
failures at rehabilitation efforts.  The veteran continues to 
have severe panic attacks, he is easily triggered with 
extreme anger, intense irritability, mood swings, and 
avoidant patterns. 

In July 1997 another VA psychiatrist stated that he had been 
treating the veteran for combat related PTSD since 1992 and 
that the veteran has a current diagnosis of PTSD, panic 
disorder, major depression, and avoidant personality 
disorder. 

During a July 1997 personal hearing, the veteran stated that 
while in Vietnam he served as a truck driver and almost every 
night his base was subject to rocket attacks.  He further 
stated that while in Vietnam he saw a helicopter crash and 
dead bodies.  After his discharge, he began having nightmares 
and he was unable to get along with his family.  

In March 1998 the United States Army Services Center for 
Research of Unit Records (USASCRUR) submitted copies of March 
1969 unit records submitted by the Military Assistance 
Command, Vietnam (MACV) and the U.S. Army Support Command, 
Saigon (USASUPCMD-SGN).  USASCRUR also submitted extracts 
from the Air Base Defense in the Republic of Vietnam 1961-73.  
The letter from USASCRUR indicated that military documents 
reflect that the veteran's listed unit received mortar, 
rocket and stand- off attacks during the 1968 TET offensive.  
Additionally, the documents reveal that the Saigon Port 
encountered enemy attacks during the reporting period.

In July 1999, a VA psychiatrist and social worker submitted a 
letter stating that the veteran had been treated for PTSD, 
major depression, and a panic disorder since 1990 and that 
the PTSD and panic episodes have exacerbated the veteran's 
medical state.


II. Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110.  

As to a PTSD claim, the United States Court of Appeals for 
Veterans Claims (Court) has held that such a claim is well-
grounded where there is medical evidence of a current 
diagnosis of PTSD, lay evidence of an in-service stressor, 
and medical-nexus evidence linking PTSD to the veteran's 
service.  See Gaines v. West, 11 Vet. App. 353 (1998); Cohen 
v. Brown, 10 Vet. App. 128, 136-137 (1997).

After it has been determined that a PTSD claim is well-
grounded, the merits of the claim must be adjudicated.  
Eligibility for a PTSD service connection award requires a 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between the current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Gaines, 11 Vet. App. at 357; Cohen, 
10 Vet. App. at 138.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy.  If the claimed stressor is related to 
combat, and the evidence shows that the veteran served in 
combat, his lay testimony may be sufficient to establish that 
the claimed incidents occurred.  If the veteran did not serve 
in combat, or the claimed stressors are not related to 
combat, corroborating evidence is required to show that the 
claimed events actually occurred.  Moreau v. Brown, 9 Vet. 
App. 389 (1996). 

III. Analysis

Numerous VAMC outpatient treatment records and VA psychiatric 
reports show that the veteran meets the DSM-III-R criteria 
for PTSD.  The first element of Gaines is satisfied because 
there is a current medical diagnosis of PTSD.  The veteran 
has provided lay evidence of an in-service stressor by 
recounting numerous traumatic incidents he experienced while 
serving in Vietnam as a supply specialist and these 
statements are presumed to be credible because there is no 
indicia of incredibility.  Arms v. West, 12 Vet. App. 188 
(1999).  The Board finds therefore, that the second Gaines 
element, lay evidence of an in-service stressor, has been 
satisfied.

The Board further finds that the numerous statements of VA 
psychiatrists and social workers linking PTSD to the 
veteran's experiences in Vietnam are sufficient evidence of a 
nexus between PTSD and the veteran's service.  For these 
reasons the Board has determined that the claim of 
entitlement to service connection for PTSD is well-grounded.  

As to service connection for PTSD, the first and third 
elements of eligibility are met because there is a medical 
diagnosis of PTSD and there is medical evidence of a causal 
nexus between the current symptomatology and the specific 
claimed in-service stressor, based on evaluations made by VA 
psychiatrists and social workers linking PTSD to the veteran' 
service.  Cohen, 10 Vet. App. at 138 (1997). 

The veteran claims that during the 1968 Tet Offensive his 
base was exposed to constant enemy fire and rocket attacks .  
He also claims that he saw dead bodies, burned bodies in a 
helicopter crash, and he ran over civilians with his truck.  
Some of the stressors have not been corroborated, but, in the 
Board's judgment, there is sufficient corroboration of others 
to create a reasonable doubt as to their occurrence.  

USASCRUR, having reviewed unit records from MACV and 
USASUPCMD-SGN as well as airbase defense records, concluded 
that the veteran's listed unit received mortar, rocket and 
stand- off attacks during the TET offensive, as he alleged.  
Additionally, USASCRUR concluded that the Saigon Port where 
he was stationed encountered enemy attacks during the 
reporting period, also as he alleged.  These records thus 
provide verification that some of the traumatic events 
alleged by the veteran actually occurred.  Although they do 
not specifically document the veteran's involvement, they 
create a reasonable doubt as to that involvement.  With 
application of the benefit of the doubt rule, service 
connection for PTSD is granted.


ORDER

The claim of entitlement to service connection for PTSD is 
granted.




________________________________
NANCY I. PHILLIPS
Member, Board of Veterans' Appeals


 

